Citation Nr: 0810174	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-03 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to payment or reimbursement for ambulance 
services provided by American Medical Response on June 5, 
2005.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Palo Alto, 
California, which denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim for payment or reimbursement for ambulance services 
provided by American Medical Response on June 5, 2005.  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  

The veteran seeks payment for ambulance services provided by 
American Medical Response on June 5, 2005.  In a December 
2005 personal statement, the veteran contends that he became 
severely ill.  The veteran explained that since he believed 
that his condition was life threatening, he called 911 for an 
ambulance to the hospital.  In the November 2005 rating 
decision, the RO determined that the veteran was not eligible 
for special mode ambulance transport on June 5, 2005.  

Under 38 C.F.R. § 17.143(c), reimbursement of emergency 
travel expenses will be authorized for:  (1) a veteran 
traveling in connection with a scheduled compensation or 
pension examination; or (2) a veteran or other person 
traveling by a specialized mode of transportation such as an 
ambulance, wheelchair van, or other vehicle specially 
designed to transport disabled individuals provided that (i) 
a physician determines that the special mode of travel is 
medical required; (ii) the person is unable to defray the 
expenses of the travel; and (iii) the travel is authorized in 
advance or was undertaken in connection with a medical 
emergency such that delay to obtain authorization would be 
hazardous to the person's life and health.  See 38 C.F.R. § 
17.143(c) (2007).

Review of the record indicates that the VAMC denied the 
veteran's claim because a VA clinician determined that the 
veteran's medical condition was not life threatening.  
However, the Board notes that the medical opinion and the 
associated medical reports relied upon in making its decision 
is not of record.  Those records must be incorporated into 
the claims file before adjudication on the merits.  

The RO should also ensure that proper notice has been issued 
pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), with regard to the veteran's pending claim.  VA has a 
duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Proper notice, which notifies him of the 
evidence and information necessary to support his claim must 
be issued to the veteran.  Along with ensuring proper VCAA 
notice pertaining to his claim, VA is also instructed to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  VA should inform the veteran that an 
effective date for the award of benefits will be assigned if 
an increased disability is granted, and also include an 
explanation as to the type of evidence that is needed to 
establish an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006).

Accordingly, the case is REMANDED for the following action:  

1.  Ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations, to 
include advising the veteran of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain in accordance with Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  
The veteran should also be advised to 
submit all pertinent evidence in his 
possession.  The notice should include an 
explanation as to the information or 
evidence needed to establish an effective 
date, as outlined by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Incorporate into the claims file the 
VA clinician's opinion that was relied 
upon by the VAMC in making its decision.  
All other pertinent medical records, 
including documented phone conversations 
and treatment records should also be 
included within the claims file.

3.  Thereafter, readjudicate the 
veteran's claim for entitlement to 
payment or reimbursement for ambulance 
services provided by American Medical 
Response on June 5, 2005.  If the claim 
remains denied, the veteran and his 
representative should be provided an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond.  The representative should also 
be presented with an opportunity to 
complete a VA Form 646 or written 
argument in lieu thereof, before the 
record is returned to the Board for 
further appellate review, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



